                                                                                     II    lU    IE

                                                                                     JAN I 5 2C23
                     IN THE UNITED STATES DISTRICT COURT                                              y
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division


UNITED STATES OF AMERICA

                                                   Criminal Action No. 3:13CR107-HEH


RICKY TIMOTHY WYATT,JR.

       Petitioner.


                              MEMORANDUM OPINION
                     (Dismissing Successive 28 U.S.C. § 2255 Motion)

       By Memorandum Opinion and Order entered on August 15, 2017,the Court

denied a 28 U.S.C. § 2255 motion filed by Petitioner. (ECF Nos. 69, 70.) On November

7, 2019,the Court received another 28 U.S.C. § 2255 motion from Petitioner.

       The Antiterrorism and Effective Death Penalty Act of 1996 restricted the

jurisdiction ofthe district courts to hear second or successive applications for federal

habeas corpus relief by prisoners attacking the validity of their convictions and sentences

by establishing a "gatekeeping mechanism." Felker v. Turpin, 518 U.S. 651,657(1996)

(internal quotation marks omitted). Specifically, "[bjefore a second or successive

application permitted by this section is filed in the district court, the applicant shall move

in the appropriate court of appeals for an order authorizing the district court to consider

the application." 28 U.S.C. § 2244(b)(3)(A). Because the Court has not received
authorization from the Fourth Circuit to file the motion, the action(ECF No. 80) will be

dismissed for want ofjurisdiction. The Court will deny a certificate of appealability.

Petitioner's request for sentencing transcripts(ECF No. 78)will be denied.

       An appropriate Final Order will accompany this Memorandum Opinion.


                                                Henry E. Hudson
Date: Tikn.. \S 2o2 O                           Senior United States District Judge
                / .
Richmond, Virginia
